Citation Nr: 1453287	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-16 224	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the period prior to December 6, 2012, and in excess of 20 percent thereafter, for cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels.

2.  Entitlement to an initial disability rating in excess of 10 percent for the period prior to November 1, 2013, and in excess of 50 percent thereafter, for migraine headaches.

3.  Entitlement to an initial disability rating in excess of 30 percent for radiculopathy of the left upper extremity.

4.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right upper extremity.

5.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from December 1985 to August 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO granted the Veteran service connection for cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels, assigning an initial 10 percent disability rating, and for migraine headaches, assigning an initial noncompensable disability rating.  Subsequently, in April 2009, the RO issued an additional rating decision in which it increased the rating for the Veteran's migraine headaches to 10 percent.  Further, in a February 2013 rating decision, the agency of original jurisdiction (AOJ) awarded service connection for radiculopathy of the left upper extremity, rated as 30 percent disabling.  The AOJ also awarded an increased rating, to 20 percent, for the Veteran's cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels, effective December 6, 2012.  Additionally, the AOJ issued a rating decision in February 2014 in which it awarded service connection for radiculopathy of the right upper extremity, rated as 20 percent disabling.  The AOJ also awarded an increased rating, to 50 percent, for the Veteran's migraine headaches, effective November 1, 2013.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the Board's Central Offices in Washington, D.C., in July 2012.  A transcript of that hearing has been associated with the Veteran's claims file.

The Board remanded the case, most recently in July 2013, for further evidentiary development and adjudication.  The Board instructed the AOJ to obtain any outstanding treatment records, provide the Veteran with a VA examination, and then re-adjudicate the claims.  The AOJ obtained the identified records and scheduled the Veteran for a VA examination, which was conducted in November 2013.  The Veteran was then provided a supplemental statement of the case (SSOC) in February 2014, as noted above.  Thus, as to the issues decided herein, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As the appeal of the Veteran's claims for higher ratings for her service-connected cervical spine, migraine headache, and radiculopathy disorders emanates from her disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized these claims as for higher initial ratings in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that in February 2013 and February 2014 rating decisions, the AOJ awarded separate disability ratings for radiculopathy of the left and right upper extremities, respectively, as part of consideration of the proper rating for service-connected cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels.  Nevertheless, the radiculopathy issues were not addressed in any SSOC following the Board's July 2013 remand.  Because the claims that were originally appealed to the Board included an increased disability rating for cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels, and because the AOJ awarded separate disability ratings for radiculopathy of the left and right upper extremities pursuant to that claim, the question of whether higher ratings should now be assigned for radiculopathy of the left and right upper extremities remains on appeal.  Given that these issues have not yet been addressed by the AOJ in an SSOC, a remand is required as to these issues.  (The remand follows the decision below.)

The Board further notes that the Veteran indicated, via her representative, in an October 2014 statement that she wishes to be considered for entitlement to a total disability rating based on unemployability due to her combined service-connected disabilities (TDIU).  The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part of the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board will address the question of entitlement to TDIU in the remand that follows the decision below.


FINDINGS OF FACT

1.  For the period prior to December 6, 2012, the Veteran's service-connected cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels were manifested by flexion of the cervical spine no worse than 35 degrees, even when pain is taken into consideration.

2.  From December 6, 2012, the Veteran's service-connected cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels have been manifested by flexion of the cervical spine no worse than 30 degrees, even when pain is taken into consideration.

3.  For the period prior to November 1, 2013, the Veteran's migraine headaches were manifested by pain, nausea, and sensitivity to light that resulted in prostrating attacks occurring more than once per month, with no very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels were not met for the period prior to December 6, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2014).

2.  The criteria for a rating in excess of 20 percent for cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels have not been met from December 6, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2014).

3.  Prior to November 1, 2013, the criteria for an initial rating of 30 percent, but no higher, for migraine headaches were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.

In this respect, through a November 2008 notice letter, the Veteran received notice of the information and evidence needed to substantiate her claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate her claims.

The Board also finds that the November 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom she wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned November 2008 notice letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board thus finds that "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the November 2008 notice letter.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and she files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of her entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different and, in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claims for a higher initial ratings fall squarely within this pattern.  Thus, no additional VCAA notice was required.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records, as well as records of post-service treatment, have been associated with the claims file.  In addition, the Veteran was afforded VA examinations in July 2007, March 2011, December 2012, and November 2013; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has further been given the opportunity to submit evidence, and she and her representative have provided written argument in support of her claims.  The Veteran has also testified before the undersigned Veterans Law Judge at a hearing in July 2012.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that her service-connected cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels is more disabling than reflected by the 10 percent rating initially assigned prior to December 6, 2012, and the 20 percent rating assigned thereafter.  The Veteran further contends that her service-connected migraine headaches are more disabling than reflected by the initial 10 percent rating assigned prior to November 1, 2013.  (As noted in the Introduction above, adjudication of the claim for a rating in excess of 50 percent for migraine headaches from November 1, 2013, is deferred pending completion of the development set forth in the Remand below.)

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

Relevant medical evidence of record consists of VA examinations conducted in July 2007, March 2011, December 2012, and November 2013, as well as records of private and VA treatment the Veteran has received during the claim period and testimony the Veteran provided both in written statements and at her July 2012 hearing before the undersigned Veterans Law Judge.

Private and VA records reflect that the Veteran has received ongoing treatment for pain in her cervical spine and for migraine headaches.  VA treatment records from March 2008 show that the Veteran complained of increasing neck pain with decreased rotation for two days.  She was prescribed muscle relaxers and recommended to undergo acupuncture treatments.  Records from May 2008 reflect complaints of worsening migraines, and July 2008 treatment records show that the Veteran was again seen for a migraine flare.  At that time, she complained that she had not had a Botox injection since March and that her migraines would return if she did not maintain a three-month schedule of receiving Botox injections.  She reported that she had experienced three headaches per month since May 2008.  At a neurology visit in October 2008, the Veteran complained of worsening neck pain and poor control of migraines, which she stated were occurring at the rate of one per week since Botox had been discontinued in March 2008.  She was seen by rheumatology in February 2009, at which time she reported that she was experiencing migraines approximately once per month.  Similarly, at a May 2009 treatment visit, the Veteran complained of "several" incapacitating migraines per month, which required her to miss three to four days of work per month.  In June 2009, the Veteran was again seen for complaints of migraines, which she reported at that time had decreased to one to two per month.  

Later treatment records from 2009 through 2013 show that the Veteran again began receiving Botox injections every three to four months, beginning in September 2009.  At that treatment visit, the Veteran reported that her headaches were occurring every week without Botox but occurred approximately every four to six weeks when receiving regular injections.  At a September 2010 treatment visit, the Veteran reported that her migraines had stabilized to approximately once per month with the Botox injections.  At a February 2012 treatment visit, the Veteran reported experiencing one to two migraine headaches per month.  She repeated these complaints most recently at a June 2013 treatment visit.  She underwent MRI study of her cervical spine in April 2013; at that time, she was noted to have multilevel degenerative changes along with stenosis.  She has also undergone acupuncture therapy, which reportedly decreased her neck pain.  In addition, the Veteran's treating neurologist submitted a letter in April 2013 at which he noted that the Veteran had been receiving Botox injections every three months since 2009 for her migraine headaches.  The neurologist noted that the Veteran experienced "intense" migraines one to three times per week without Botox and one to three per month with the injections.

Report of the July 2007 VA examination reflects that the Veteran complained of migraine headaches, for which she received Botox injections every three months that controlled the headaches.  She also complained of constant pain in her cervical spine with flare-ups once per month.  She reported that she could sit for one hour before needing to stretch.  Physical examination of the cervical spine showed flexion to 45 degrees, extension to 20 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 80 degrees bilaterally, with no additional limitation on repetitive motion.  No ankylosis was noted.  A previous MRI study was reviewed, which showed spondylosis and degenerative disc protrusions of the cervical spine.  The examiner diagnosed the Veteran with migraine headaches controlled with Botox injections with no effect on work or daily activities, and with cervical spine spondylosis and degenerative disc protrusions at C4-C5 and C6-C7.

Report of the March 2011 VA examination reflects that the Veteran reported migraine headaches twice per month lasting two days at a time and rendering her unable to work.  Specifically, the Veteran reported symptoms of photophobia and phonophobia, nausea, loss of balance, and difficulty focusing, as well as throbbing pain.  Regarding her cervical spine disorder, the Veteran reported pain, stiffness, fatigue, muscle spasm, numbness, and decreased motion in her cervical spine.  Physical examination of the cervical spine showed flexion to 35 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 60 degrees on the right and 65 degrees on the left, with no additional limitation on repetitive motion.  No ankylosis or signs of intervertebral disc syndrome were noted.  The examiner diagnosed migraine headaches and cervical degenerative disc protrusions at C4-5 and C6-7 with pain, weakness, stiffness, and guarding.

Report of the December 6, 2012, VA examination reflects that the Veteran reported receiving regular Botox injections, which decreased the frequency of her migraine headaches to twice per month for the first two to three months, with increase to two to three per week after three months.  She reported intense pain, photophobia, and nausea lasting one to two days at a time.  The frequency of prostrating attacks was noted to be once every two months, with no very frequent prostrating and prolonged attacks noted.  Regarding her cervical spine disorder, the Veteran reported "dull pain," stiffness, and limitation of motion of the cervical spine with radiating symptoms down her left arm.  Range-of-motion testing revealed flexion to 30 degrees, extension to 45 degrees, right lateral flexion to 30 degrees, left lateral flexion to 35 degrees, right lateral rotation to 65 degrees, and left lateral rotation to 50 degrees.  The examiner noted that repetition increased pain and limitation of motion but did not specify to what extent these limitations were present.  Muscle spasms were noted, although not severe enough to cause abnormal gait or spinal contour.  The Veteran was noted to have intervertebral disc syndrome with incapacitating episodes totaling less than one week over the past twelve months.  The cervical spine disability was noted to limit the Veteran's working to five hours per day, three days per week.  

Pursuant to the Board's July 2013 remand, the Veteran was again provided VA examination on November 1, 2013.  At that time, she was diagnosed with degenerative arthritis in the cervical spine with stenosis as well as migraine headaches.  She complained of pain and stiffness in her neck with occasional flare-ups limiting rotation.  Range-of-motion testing revealed flexion to 40 degrees, with pain beginning at 30 degrees; extension to 40 degrees; right lateral flexion to 35 degrees, with pain beginning at 30 degrees; left lateral flexion to 30 degrees; right rotation to 45 degrees; and left rotation to 40 degrees, with pain at 30 degrees.  She was noted to have additional limitation of motion, pain, and lack of endurance on repetition, and the examiner estimated an additional 10 degrees less forward flexion, 10 degrees less left lateral flexion, and 15 degrees less left rotation during repetition or a flare-up.  No muscle spasms were noted, although the examiner observed guarding sufficient to cause abnormal spinal contour.  Intervertebral disc syndrome was diagnosed, with no incapacitating episodes over the prior year.  The examiner specifically found the Veteran to have no ankylosis of the cervical spine.  Regarding headaches, the Veteran reported symptoms of pain, pressure, nausea, and photophobia lasting one to two days.  Frequency was noted as more than once per month, without very frequent prostrating and prolonged attacks.  

The Veteran has also presented written and oral testimony regarding her claims for increase.  In her October 2008 notice of disagreement, she contended that she was experiencing worsening pain in her neck with flare-ups rendering it difficult for her to rotate her neck to the left and requiring muscle relaxers to treat.  At that time she also contended that she experienced migraine headaches as frequently as once per week and was only able to work one or two days per week as a result.  Similarly, at her July 2012 hearing before the undersigned Veterans Law Judge, the Veteran reported that the Botox injections helped keep her migraines in check for approximately two-and-a-half months, but for the last few weeks between injections she would get headaches weekly.  

The Veteran's service-connected cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels has been rated under Diagnostic Code 5242, for intervertebral disc syndrome, under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Following the criteria, Note (1) provides: evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

For evaluation of intervertebral disc syndrome under Diagnostic Code 5243, with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is assignable.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

Here, following review of the medical evidence of record, the Board finds that the Veteran's service-connected cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels do not warrant an initial rating in excess of 10 percent prior to December 6, 2012, or in excess of 20 percent thereafter.

In this case, the Board finds that for the period prior to December 6, 2012, the Veteran's flexion of the cervical spine was to no worse than 35 degrees, even with some complaints of pain on motion.  This finding warrants no more than the 10 percent rating initially assigned under the General Rating Formula for Diseases and Injuries of the Spine.  In that connection, the Board notes that for the period prior to December 6, 2012, the Veteran did not display flexion of the cervical spine of 30 degrees or less to warrant a 20 or 30 percent rating.  Similarly, there is no evidence that the Veteran's cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels resulted in disability comparable to ankylosis to warrant a 30, 40, or 100 percent disability rating for the period prior to December 6, 2012.  The Board acknowledges that the Veteran complained of pain on motion of the cervical spine.  However, as discussed above, the pain did not lead to any additional limitation of motion on repetition.  Therefore, the Board does not find that a rating higher than 10 percent based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59 was warranted under the rating criteria for the period prior to December 6, 2012.

Turning to an evaluation of the Veteran's cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels from December 6, 2012, the Board finds that the disability does not warrant a rating in excess of 20 percent.  In this case, the Board finds that, for the period from December 6, 2012, the Veteran's flexion of the cervical spine was no worse than 20 degrees with pain on repetitive motion, which does not warrant a 30 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  In particular, the Board notes, as discussed above, that at the Veteran's December 6, 2012, VA examination, she was noted to have flexion of the cervical spine to 30 degrees without pain; some additional limitation on repetitive-motion testing was noted, but no specific measurements were assigned.  However, at the November 2013 VA examination, the Veteran was specifically found to have flexion to 30 degrees without pain, with an additional 10 degrees of limitation noted on repetition.  Even when considering this additional limitation on repetition, the Board finds that the Veteran's cervical flexion of 20 degrees warrants no more than the 20 percent disability rating assigned from December 6, 2012.

As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability. In this case, the Board has taken into consideration the findings of the Veteran's March 2011 and November 2013 VA examiners, who specifically addressed the question of whether the Veteran displayed pain on repetitive motion on range-of-motion testing.  The March 2011 VA examiner specifically found no additional limitation on repetitive motion.  The November 2013 VA examiner concluded that the Veteran experienced at most 10 degrees of additional limitation of flexion on repetition or during a flare-up, meaning that at worst her flexion would be limited to 20 degrees on repetition or during a flare-up of neck pain.  As noted above, flexion of the cervical spine limited to 20 degrees warrants no more than the 20 percent disability rating assigned from December 6, 2012.  In light of these findings, the Board finds that the Veteran's range of motion of the cervical spine is not functionally limited due to pain beyond what is already contemplated by the assigned rating.  The Board thus concludes that, even when taking pain into consideration as required by DeLuca, supra, the range of motion displayed by the Veteran at her VA examinations does not more closely approximate the level of disability considered by a rating in excess of 10 percent prior to December 6, 2012, or in excess of 20 percent thereafter, for her cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels under the General Rating Formula for Diseases and Injuries of the Spine.

In that connection, the Board notes that the Veteran has not displayed flexion of the cervical spine of 15 degrees or less at any time during the appellate period, even when considering pain on motion, to warrant a 30 percent rating.  Similarly, the Board also notes that there is no evidence that the Veteran's cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels has resulted in disability comparable to ankylosis to warrant a 50 or 100 percent disability rating at any point during the appellate period.  The Board acknowledges that the Veteran's VA examinations have revealed painful motion of the cervical spine.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's function is contemplated in the initial ratings assigned.  Therefore, the Board does not find that an initial rating in excess of 10 percent prior to December 6, 2012, or in excess of 20 percent thereafter, based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under the rating criteria.

The Board has also considered the Veteran's cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels under the rating criteria for intervertebral disc syndrome.  However, the evidence does not support an initial rating in excess of 10 percent prior to December 6, 2012, or in excess of 20 percent thereafter.  In that connection, the Board notes that, although the Veteran has complained to her VA treatment providers on multiple occasions of flare-ups of her cervical spine pain, she has not required bed rest prescribed by a physician and treatment by a physician for more than one week at any time during the appellate period.  As such, the Board finds consideration of the Veteran's service-connected cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels under the rating criteria for intervertebral disc syndrome does not result in an initial rating in excess of 10 percent prior to December 6, 2012, or in excess of 20 percent thereafter.  In this case, the evidence of record does not reflect neurological findings resulting in incapacitating episodes under Diagnostic Code 5243.  The Board notes particularly that the Veteran has not been found to have suffered from any incapacitating episodes to warrant a rating of even 10 percent under Diagnostic Code 5243 for intervertebral disc syndrome at any time during the appellate period.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels.  In this case, while there is radiological evidence of degenerative changes of the cervical spine, the Veteran is being rated for limitation of motion of the cervical spine, which contemplates such changes.  The Board also notes, as discussed above, that there is no evidence that the Veteran's cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels have resulted in disability comparable to ankylosis at any time during the appeal period, rendering higher ratings under the current General Rating Formula for Diseases and Injuries of the Spine inappropriate.  The Board further notes that the Veteran is already in receipt of separate disability ratings for left and right upper extremity radiculopathy as secondary to her service-connected cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels.  (Evaluation of the initial ratings for these service-connected disorders is addressed in the Remand, below.)  No other neurological disorders have been diagnosed.  Thus, the Board finds that no other separate rating for neurological disability is warranted.

The Board is cognizant, as discussed above, that the Veteran has complained of painful motion of her cervical spine.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, as discussed in detail above, the Board has taken into consideration the Veteran's complaints of pain but finds, for the reasons enunciated, that higher ratings are not warranted for functional loss due to pain.  Therefore, the Board does not find that ratings higher than assigned for the Veteran's cervical spine disability based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59 are warranted under the rating criteria.

Turning to the claim regarding her migraines, the Veteran's migraine headaches have been evaluated under Diagnostic Code 8100, which provides that a 50 percent rating is warranted for headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is warranted for headaches with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  The Veteran's migraine headaches were initially rated as 10 percent disabling prior to November 1, 2013.  (The rating for the Veteran's migraine headaches was increased to 50 percent as of that date; however, as noted in the Introduction above, the question of entitlement to a rating in excess of 50 percent from November 1, 2013, is discussed in the Remand, below.)

Upon review of the record, the Board finds that an initial rating of 30 percent is warranted for the Veteran's migraine headaches for the period prior to November 1, 2013.  In so finding, the Board notes that at the March 2011 VA examination the Veteran reported prostrating headaches occurring as often as twice per month, which rendered her unable to work or engage in any activities other than basic activities of daily living while they occurred.  VA treatment records from 2008 through 2013 similarly document consistent complaints of headaches occurring at least once per month, up to one or more per week, that were prostrating and kept the Veteran from working for one to two days at a time.  The Veteran offered similar testimony at her July 2012 hearing before the undersigned Veterans Law Judge.  Consequently, the Board finds that an initial rating of 30 percent for migraine headaches is warranted for the period prior to November 1, 2013.  During that period, the Veteran did experience prostrating attacks on an average of at least once per month, warranting an initial 30 percent rating.

The Board, however, does not find that a rating in excess of 30 percent is warranted for the Veteran's migraine headaches at any point prior to November 1, 2013.  A higher rating of 50 percent presupposes that the headaches resulted in very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  Simply, the evidence of record does not reveal that the Veteran's headaches were ever characterized by such prolonged and prostrating attacks prior to November 1, 2013.  In so finding, the Board notes that the Veteran reported at her March 2011 VA examination that she experienced intense headaches with nausea and photophobia that required her to go to a dark room and rest.  She reported that she experienced these headaches approximately twice a month for up to two days at a time and that they rendered her unable to work while they occurred.  The Board does not find that two prostrating headaches per month rises to the level of "very frequently completely prostrating and prolonged attacks" to warrant an initial 50 percent rating prior to November 1, 2013.  Similarly, the Veteran's VA treatment records reflect the Veteran's report of headaches occurring once per month for the first two-and-a-half months following a Botox injection, with the frequency increasing after that point to approximately once per week.  She reported at her July 2012 hearing that she experienced prostrating headaches at most once per week in the final weeks of her treatment cycle with Botox.  Thus, the Board finds that the Veteran's migraine headaches warranted an initial disability rating of 30 percent, but no higher, for the period prior to November 1, 2013.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluations), frequent periods of hospitalization, or evidence that the Veteran's service-connected cervical spine or migraine disability, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  To the contrary, the Veteran has stated that she continues to work approximately fifteen hours per week and is attending classes with her GI Bill.  Furthermore, her symptoms are specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to any claim for a higher rating that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that an initial rating in excess of the 10 percent initially assigned for the Veteran's service-connected cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels prior to December 6, 2012, and a rating in excess of 20 percent thereafter, is not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  The Board further finds that the Veteran's service-connected migraine headaches warranted an initial disability rating of 30 percent, but no higher, for the period prior to November 1, 2013.  38 C.F.R. §§ 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2014).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for initial ratings higher than those assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for the period prior to December 6, 2012, and in excess of 20 percent thereafter, for cervical degenerative disc protrusions at the C4-C5 and C6-C7 levels is denied.

Entitlement to an initial disability rating of 30 percent for the period prior to November 1, 2013, for migraine headaches is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the propriety of the initial 30 percent rating assigned for radiculopathy of the left upper extremity, the initial 20 percent rating assigned for radiculopathy of the right upper extremity, and the 50 percent rating assigned for migraine headaches from November 1, 2013.

As noted in the introduction, the AOJ issued a rating decision in February 2013 awarding a separate 30 percent disability rating for radiculopathy of the left upper extremity and a rating decision in February 2014 awarding a separate 20 percent disability rating for radiculopathy of the right upper extremity.  The Veteran was provided supplemental statements of the case (SSOCs) in February 2013 and February 2014, in which the AOJ denied the Veteran's claims for increase for her cervical spine disorder; however, the radiculopathy issues were not addressed.  Similarly, in the February 2014 rating decision, the AOJ awarded an increased rating to 50 percent for the Veteran's service-connected migraines, effective from November 1, 2013.  However, in the February 2014 SSOC, the AOJ addressed only the initial 10 percent rating assigned for the Veteran's migraines for the period prior to November 1, 2013.

Because the claims that were originally appealed to the Board included an increased disability rating for the Veteran's cervical spine disability, and because the AOJ awarded separate ratings for radiculopathy of the left and right upper extremities pursuant to that claim, the question of whether higher ratings should now be assigned for service-connected radiculopathy of the left and right upper extremities remains on appeal.  38 C.F.R. § 4.71a (2014).  When additional evidentiary development is undertaken by the AOJ on an issue on appeal, an SSOC is required.  38 C.F.R. § 19.31 (2014).  After awarding the separate ratings for radiculopathy in February 2013 and February 2014, the AOJ did not prepare SSOCs as to the initial ratings assigned for radiculopathy of the left and right upper extremities.  Further, the SSOC issued in February 2014 specifically considers only the initial 10 percent rating assigned for the Veteran's migraine headaches for the period prior to November 1, 2013.  No withdrawal of the appeal of these particular rating questions was submitted by the Veteran.  Consequently, a remand is required so that an SSOC may be issued as to these issues.

Regarding the question of entitlement to a TDIU, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, in an October 2014 statement, the Veteran indicated that she wishes to be considered for entitlement to a total disability rating based on unemployability due to her combined service-connected disabilities (TDIU).  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of the increased-rating claim.  Rice, supra.

The Veteran, however, has not received notice pursuant to the VCAA as it pertains to this claim for entitlement to a TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the AOJ because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  Further, the Board notes that the RO has not addressed the issue of whether the Veteran is unemployable due solely to her service-connected disabilities.  Therefore, the question of whether the Veteran is entitled to a TDIU must be returned to the AOJ for adjudication.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

In view of the foregoing, the case is REMANDED for the following action:

1. The Veteran must be sent a letter requesting that she provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must particularly notify the Veteran of the information and evidence necessary to substantiate a claim of entitlement to a TDIU rating. 

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim for entitlement to a TDIU must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board. 

3.  The AOJ must issue an SSOC that specifically addresses the initial 30 percent disability rating assigned for radiculopathy of the left upper extremity and the initial 20 percent disability rating assigned for radiculopathy of the right upper extremity, unless the Veteran is satisfied with the initial ratings assigned for these disorders.  The pertinent rating criteria should be cited, as well as the evidence addressed in the AOJ's analysis.  The Veteran should be afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


